DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable by United States Patent Application Publication No. 2017/0130984 A1 to Duffy (Duffy) – cited in the PTO 892 of 6/9/2022.

With regard to claim 1, Duffy discloses a ducting system for a HVAC application (Duffy, title, abstract), the ducting system comprising: a duct assembly (the entire assembly shown in fig. 8 encompassing two duct sections 110a and 110b and a joint assembly 700) comprising: 
a metallic inner duct member (210, fig. 8, first described in paragraph 0028), and 
a metallic outer duct member (240, fig. 8, first described in paragraph 0028) disposed around, and co- axially with, the inner duct member such that the outer and inner duct members together define a pre-determined amount of space therebetween (430, paragraph 0033 and shown in figs. 4(a) to 4(d) and the cross sectional view of fig. 8); and 
a bonding and insulation composite (440, fig. 8, paragraph 0033) disposed in the pre-determined amount of space between the inner and outer duct members to insulate the inner and outer duct members from each other yet adhesively bond with each of the inner and outer duct members so as to impart structural rigidity to the duct assembly (paragraph 0038 describes the use of an adhesive to ensure the fixation of the insulation layer between inner and outer ducts.  The use of adhesives in the joint assembly to locate the insulation layer between the inner and outer layers.  It would have been obvious to one having ordinary skill in the art at the time of filing to either use an adhesive between the insulation layer and inner and outer ducts or to use an insulation layer such as sprayable foam that functions to adhere the insulation layer to the inner and outer ducts in order to locate the insulation layer between the inner and outer ducts for the same reason the adhesive was used in the joint assembly), 
wherein the bonding and insulation composite is contiguous between the inner and outer duct members (shown in fig. 8).

With regard to claim 2, Duffy discloses the ducting system of claim 1 as set forth above, and further discloses comprising a pair of adjacently located duct assemblies (110a/110b, fig. 8) that are connected to each other by butting corresponding ones of inner and outer duct members from the pair of adjacently located duct assemblies with an interfacing gasket (700, fig. 7, paragraph 0037) therebetween.

With regard to claim 3, Duffy discloses the ducting system of claim 2, wherein the outer duct member of each duct assembly includes an end that is configured to define thereon, a transverse duct flange (TDF) such that, in use, the TDF from one duct assembly (220b, fig. 8) is connected to a proximally located, and mutually opposing, TDF of another duct assembly (220a, fig. 8) from the pair of adjacently located duct assemblies.

With regard to claim 4, Duffy discloses the ducting system of claim 1 set forth above, and further discloses wherein the outer duct member is concentrically located with respect to the inner duct member (shown in the cross sectional view of fig. 8).

With regard to claim 5, Duffy discloses the ducting system of claim 4 as set forth above and further discloses comprising a plurality of jigs (230/230, fig. 8, paragraph 0040) disposed within the pre-determined amount of space between the inner and outer duct members, each jig from the plurality of jigs configured to connect the outer duct member and the inner duct member such that the pre-determined amount of space between the inner and outer duct members is uniform across a cross-sectional area of the duct assembly (paragraph 0034 “The encapsulation sections 230 can have various cross-sections or profiles formed from solid or perforated material and will vary on the insulation material 440 being used and the required thickness of section 230”.  The required thickness corresponds to the claimed predetermined amount of space.).

With regard to claim 6, Duffy discloses the ducting system of claim 5 as set forth above, and wherein a width of the space is based on a desired amount of R-value between the inner and outer duct members (the motivation to use a specific spacing is a mental process that does not limit the structure of the device beyond a requirement that the R value associated with the insulation between inner and outer ducts is desirable from a user of the installed duct. Selection of the duct of Duffy for use in an installation will necessarily require a determination that the insulated duct assembly will function as desired).

With regard to claim 7, Duffy discloses the ducting system of claim 6 as set forth above, and further discloses wherein the bonding and insulation composite is formed using a mixture having an R-value of not less than 13 if the width of the space between the outer and inner duct members is 2 inches (in the scenario where the space between the inner and outer duct members is not 2 inches, the conditional limitations following the word “if” do not apply and the claim does not further limit the apparatus of claim 6 which is unpatentable for the reasons set forth in the rejection of claim 6 above).

With regard to claim 8, Duffy discloses the ducting system of claim 1 as set forth above, and further discloses wherein the bonding and insulation composite is deposited within the pre-determined amount of space as flowable media (paragraph 0034), and wherein the flowable media expands and hardens into a non-flowable state over a pre-determined period of time prior to installation of the duct assembly within the HVAC application (paragraph 0034).

With regard to claim 11, Duffy discloses a method for forming a ducting system for a HVAC application (Duffy, title, abstract), the method comprising: forming a duct assembly (the entire duct assembly shown in fig. 8) by: 
providing a metallic inner duct member (210, fig. 8, first described in paragraph 0028); and 
positioning a metallic outer duct member (240, fig. 8, first described in paragraph 0028) around, and co-axially with, the inner duct member such that the outer and inner duct members together define a pre-determined amount of space  (430, paragraph 0033 and shown in figs. 4(a) to 4(d) and the cross sectional view of fig. 8) therebetween; and 
providing a bonding and insulation composite (440, fig. 8, paragraph 0033) in the pre-determined amount of space between the inner and outer duct members such that the bonding and insulation composite contiguously insulates the inner and outer duct members from each other yet adhesively bonds with each of the inner and outer duct members for imparting structural rigidity to the duct assembly (paragraph 0038 describes the use of an adhesive to ensure the fixation of the insulation layer between inner and outer ducts.  The use of adhesives in the joint assembly to locate the insulation layer between the inner and outer layers.  It would have been obvious to one having ordinary skill in the art at the time of filing to either use an adhesive between the insulation layer and inner and outer ducts or to use an insulation layer such as sprayable foam that functions to adhere the insulation layer to the inner and outer ducts in order to locate the insulation layer between the inner and outer ducts for the same reason the adhesive was used in the joint assembly).

With regard to claim 12, Duffy discloses the method of claim 11 as set forth above and further discloses comprising: 
providing a pair of adjacently located duct assemblies (110a/110b, fig. 8); and 
connecting the pair of adjacently located duct assemblies to each other by butting corresponding ones of the outer duct members from the pair of adjacently located duct assemblies with an interfacing gasket (700, fig. 7, paragraph 0037) therebetween.

With regard to claim 14, Duffy discloses the method of claim 11 as set forth above and further discloses comprising locating the outer duct member concentrically with respect to the inner duct member (shown in the cross sectional view of fig. 8).

With regard to claim 15, Duffy discloses the method of claim 14 as set forth above, and further discloses comprising providing a plurality of jigs (230/230, fig. 8, paragraph 0040) within the pre-determined amount of space to connect the outer duct member and the inner duct member such that the pre-determined amount of space between the inner and outer duct members is uniform across a cross-sectional area of the duct assembly (shown in fig. 8).

With regard to claim 16, Duffy discloses the method of claim 15 as set forth above, and further discloses wherein a width of the space is based on a desired amount of R-value between the inner and outer duct members (the motivation to use a specific spacing is a mental process that does not limit the structure of the device beyond a requirement that the R value associated with the insulation between inner and outer ducts is desirable from a user of the installed duct. Selection of the duct of Duffy for use in an installation will necessarily require a determination that the insulated duct assembly will function as desired).

With regard to claim 17, Duffy discloses the method of claim 16 as set forth above, and further discloses comprising using a mixture to form the bonding and insulation composite such that the bonding and insulation composite has an R-value of not less than 13 if width of the space between the outer and inner duct members is 2 inches (in the scenario where the space between the inner and outer duct members is not 2 inches, the conditional limitations following the word “if” do not apply and the claim does not further limit the apparatus of claim 16 which is unpatentable for the reasons set forth in the rejection of claim 16 above).

With regard to claim 18, Duffy discloses the method of claim 11 as set forth above, and further discloses wherein providing the bonding and insulation composite within the pre-determined amount of space includes depositing the bonding and insulation composite within the pre-determined amount of space as flowable media (paragraph 0034), and allowing the flowable media to expand and harden into a non- flowable state over a pre-determined period of time prior to installation of the duct assembly within the ducting system (paragraph 0034).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by United States Patent Application Publication No. 2017/0130984 A1 to Duffy (Duffy) in view of United States Patent Application Publication No. 2019/0219299 A1 to Lubratt et al. (Lubratt) -- cited in the PTO 892 of 6/9/2022.
Lubratt discloses an insulated duct (Lubratt, title, abstract), an analogous field of endeavor as the insulated duct of Duffy.

With regard to claims 9, 10, 19 and 20, Duffy discloses the ducting system of claim 1 as set forth above, but fails to further disclose wherein the bonding and insulation composite is formed using a closed-cell Polyurethane and resin mixture (claims 9 and 19) and wherein the bonding and insulation composite is a thermal and fluid impermeable insulation that is configured to hermetically seal the space between the inner and outer duct members (claims 10 and 20).
	Duffy discloses a generic insulation that might be applied as a flowable media but does not provide specific materials for use.  Lubratt discloses insulation in a double wall duct that is closed cell polyurethane and resin mixture (Lubratt, paragraphs 0051 and 0055).  Lubratt further discloses an insulation material that is a thermal and fluid impermeable insulation that is configured to seal the space between inner and outer duct members (paragraph 0049). It would have been obvious to one having ordinary skill in the art at the time of filing to use the closed cell polyurethane and resin mixture of Lubratt, since the Lubratt material is a functional equivalent of the generic insulation material of Duffy and a skilled practitioner would be motivated to use the insulating material of Lubratt in order to provide a double wall duct assembly that is effectively thermally insulated.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by United States Patent Application Publication No. 2017/0130984 A1 to Duffy (Duffy) in view of United States Patent No. 10976070 B1 to Albers (Albers) - cited in the PTO 892 of 6/9/2022.
Albers discloses an insulated double wall duct (Albers, title, abstract), an analogous field of endeavor as Duffy.

With regard to claim 13, Duffy discloses the method of claim 12 as set forth above and further discloses comprising: 
forming a transverse duct flange (TDF) (212, figs. 4(a)-4(d), paragraph 0040) on an end of the outer duct member of each duct assembly (not disclosed); and 
connecting the TDF from one duct assembly to a proximally located, and mutually opposing, TDF of another duct assembly from the pair of adjacently located duct assemblies (shown in fig. 8).
	Albers discloses a foam core duct that uses transverse duct flanges on adjacent duct sections to connect the duct sections, wherein the transverse duct flange is located on the outer wall of the duct.
	It would have been obvious to one having ordinary skill in the art the time of filing to provide the double wall duct of Duffy with the transverse duct flanges taught by Albers in order to provide a having fewer parts and easier installation characteristics than Duffy’s more complicated arrangement.  Such an arrangement would save money and provide for easier disassembly of the duct arrangement for repair or cleaning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753